DETAILED ACTION

Response to Arguments
	Applicant’s response to the restriction requirement dated 04/16/2021 is unclear.  Applicant elected Species I and stated this species relates to claims 1-44, 53-57 and 59-64.  However, applicant further goes on to explain why independent claim 23 belongs to Species I and not Species II.  This is not clear to the examiner.  The examiner set forth in the restriction requirement that Species I relates to Figs. 5-7 and 9, where as Species II relates to Figs. 8 and 10.  Furthermore, independent claim 45 is analogous to independent claim 23.  Additionally, independent claim 23 contains elements only contained with Figs. 8 and 10 (i.e. the cost estimator).  Therefore, this would not belong to Species I but Species II, and claims 23-32 would belong to Species II.
Additionally, independent claims 61-64 appear to be a combination of Species I and II and are being analyzed under a linking claim as presented below under the election/restriction header and will be withdrawn and rejoined at a later time.
As such, Claims 1-21 and 33-44 will be examined under Species I.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Independent claims 61-64 link(s) inventions of Species I and Species II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 61-64.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 recites the limitation “configured to determine, for each intra prediction mode of the set of intra prediction modes, a probability value by applying a second set of neighboring samples onto the further sequence of one or more further linear functions”.  There is insufficient antecedent basis for this bolded limitation in the claim.
Claim 7 recites the limitation “the second set of neighboring samples”.  There is insufficient antecedent basis for this bolded limitation in the claim.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A third set of neighboring samples cannot be claimed unless a second set of neighboring samples are defined.  Please clarify.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8-12, 19-22, 53-54 and 59 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terada et al. (herein after will be referred to as Terada) (US 20180184123).


an apparatus for block-wise decoding a picture from a data stream, [See Terada [Fig. 29]] the apparatus supporting a plurality of intra prediction modes [See Terada [Fig. 29] 205a NN intra compensator] comprising at least a set of intra-prediction modes according to which the intra-prediction signal for a current block of the picture is determined by applying a first set of neighboring samples of the current block onto a neural network [See Terada [Fig. 13] Obtaining predicted pixels using a neural network (NN intra compensator in Fig. 29)  Also, in Fig. 13, reference pixels are input for predicting the current block of pixels in Fig. 10.] or a sequence of one or more linear functions in which each linear function is followed by a respective non-linear function, 
the apparatus configured to select for the current block one intra-prediction mode out of the plurality of intra-prediction modes, and predict the current block using the one intra-prediction mode. [See Terada [Fig. 29] video decoding utilizing 205a.  Also, see Fig. 4, S145 Set NN intra prediction result as intra prediction block.]

Regarding claim 8, Terada discloses the apparatus of claim 1.  Furthermore, Terada discloses
wherein each of the set of intra-prediction modes uniquely determines the intra-prediction signal for the current block from the first set of neighboring samples of the current block exclusively.  [See Terada [Figs. 10 and 13] Reference pixels are utilized exclusively for input to neural network.]

wherein the plurality of intra-prediction modes further comprises a further set of intra-prediction modes comprising one or more of a DC mode according to which the current block is filled with a DC value, or [See Terada [0183] DC prediction is selected for the fixed intra prediction.] an directional mode according to which the intra-prediction signal is determined by projecting a spatial sample value distribution alongside the current block derived from a third set of neighboring samples of the current block into the current block along a predetermined direction. 
 
Regarding claim 10, Terada discloses the apparatus of claim 1.  Furthermore, Terada discloses
wherein the plurality of intra-prediction modes further comprises a further set of intra-prediction modes according to which the intra-prediction signal for current block is determined from a third set of neighboring samples of the current block using a linear function, wherein a cardinality of the first set of neighboring samples is higher than a cardinality of the third set of neighboring samples. [See Terada [Fig. 10b and 0171] Expanding the range of reference pixels.  Also, in Fig. 10b, 4 lines of reference pixels where the top 2 have different lengths.  Also, see 0178, linear sum for calculating a predicted pixel from reference pixels.]
 

configured to, in selecting the one intra-prediction mode out of the plurality of intra-prediction modes, respond to one flag in the data stream so as to select the one intra-prediction mode out of the set of intra-prediction modes or the further set of intra-prediction modes.  [See Terada [Fig. 2] Intra_pred_type is either fixed_intra_pred or NN_intra_pred.  Also, see Fig. 15, NN intra pred flag.]

Regarding claim 12, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 12.  Furthermore, Terada discloses an image encoder (Fig. 1).

Regarding claim 19, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 19.  

Regarding claim 20, see examiners rejection for claim 9 which is analogous and applicable for the rejection of claim 20.  

Regarding claim 21, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 21.  

Regarding claim 22, see examiners rejection for claim 11 which is analogous and applicable for the rejection of claim 22.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Terada (US 20180184123) in view of Francois et al. (herein after will be referred to as Francois) (US 20120327999).

Regarding claim 2, Terada discloses the apparatus of claim 1.  Furthermore, Terada does not explicitly disclose
configured to decode from the data stream an index using a variable length code, and perform the selection using the index.
However, Francois does disclose
configured to decode from the data stream an index using a variable length code, and perform the selection using the index. [See Francois [Fig. 5 and 0025] VLC tables for intra prediction modes with two index tables, where the index tables server as ranking tables related to the probabilities of the modes.  Also, see 0031, Index rank is obtained and used to obtain codeword from VLC table.]
[See Francois [0013]].

Regarding claim 13, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 13.  

Claims 3, 7, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Terada (US 20180184123) in view of Takahashi et al. (herein after will be referred to as Takahashi) (US 20090110070).

Regarding claim 3, Terada discloses the apparatus of claim 1.  Furthermore, Terada does not explicitly disclose
configured to determine a ranking of the set of intra prediction modes depending on a first portion of the data stream which relates to a neighborhood of the current block in order to acquire an ordered list of intra-prediction modes, and 
select the one intra-prediction mode out of the ordered list of intra-prediction modes depending on a second portion of the data stream other than the first portion.
However, Takahashi does disclose
configured to determine a ranking of the set of intra prediction modes depending on a first portion of the data stream which relates to a neighborhood of the [See Takahashi [Fig. 12] Ranking intra modes based on adjacent block information (figs. 10a-10d).]
select the one intra-prediction mode out of the ordered list of intra-prediction modes depending on a second portion of the data stream other than the first portion. [See Takahashi [Fig. 12] Intra mode is selected based on VLC table.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Terada to add the teachings of Takahashi, in order to combine similar teachings of using a neural network for prediction to allow a significant reduction of code amount [See Takahashi [Abstract]].

Regarding claim 7, Terada (modified by Takahashi) disclose the apparatus of claim 3.  Furthermore, Terada does not explicitly disclose
wherein the first set of neighboring samples coincides with the second set of neighboring samples.  
However, Takahashi does disclose
wherein the first set of neighboring samples coincides with the second set of neighboring samples.  [See Takahashi [Fig. 3] The vertical/horizontal reference pixels intersect or meet at the corner pixel.]
Applying the same motivation as applied in claim 3.

Regarding claim 14, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 14.  
.  


Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 33, 37, 39, 43 and 56-57 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi (US 20090110070).

Regarding claim 33, Takahashi discloses
an apparatus for block-wise decoding a picture from a data stream, the apparatus supporting a plurality of intra prediction modes, [See Takahashi [Fig. 2] Decoder with intra-prediction.]
the apparatus configured to determine, for each of at least a set of intra prediction modes of the plurality of intra prediction modes, a rank or a probability value by applying a first set of neighboring samples neighboring a current block onto a neural network or a sequence of one or more linear functions in which each linear function is followed by a respective non-linear function, [See Takahashi [Fig. 7] Determining prediction mode list using adjacent blocks and a neural network.  Also, see Fig. 12, Probability/ranking the prediction modes according to degree of likelihood and code length.]
select for the current block one intra-prediction mode out of the plurality of intra-prediction modes using the rank or probability value, and [See Takahashi [Claim 4] Selects one prediction direction from among the variable-length code table.]
predict the current block using the one intra-prediction mode. [See Takahashi [Fig. 2] Decoder with intra-prediction.]
 
Regarding claim 37, Takahashi discloses the apparatus of claim 33.  Furthermore, Takahashi discloses
wherein the plurality of intra-prediction modes comprises one or more of a DC mode according to which the current block is filled with a DC value, or [See Takahashi [0036] DC prediction is available to be selected in the block unit.] a directional mode according to which the intra-prediction signal is determined by projecting a spatial sample value distribution alongside the current block derived from a third set of neighboring samples of the current block into the current block along a predetermined direction. 

Regarding claim 39, see examiners rejection for claim 33 which is analogous and applicable for the rejection of claim 39.  Furthermore, Takahashi discloses an image encoder (Fig. 1).

Regarding claim 43, see examiners rejection for claim 37 which is analogous and applicable for the rejection of claim 43.  

Regarding claim 56, see examiners rejection for claim 33 which is analogous and applicable for the rejection of claim 43.  

Regarding claim 57, see examiners rejection for claim 39 which is analogous and applicable for the rejection of claim 57.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 34-35 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20090110070) in view of Francois et al. (herein after will be referred to as Francois) (US 20120327999).

Regarding claim 34, Takahashi discloses the apparatus of claim 33.  Furthermore, Takahashi does not explicitly disclose
configured to order the set of intra prediction modes according to the rank to acquire an ordered list of intra-prediction modes, 
decode from the data stream an index using a variable length code, and perform the selection using the index and the ordered list.
However, Francois does disclose
configured to order the set of intra prediction modes according to the rank to acquire an ordered list of intra-prediction modes, [See Francois [0025-0027] Index table stores a list of ranks corresponding to mode values.  The ranks are adaptively ordered related to the probabilities of the modes.]
decode from the data stream an index using a variable length code, and perform the selection using the index and the ordered list. [See Francois [Fig. 5 and 0025] VLC tables for intra prediction modes with two index tables, where the index tables server as ranking tables related to the probabilities of the modes.  Also, see 0031, Index rank is obtained and used to obtain codeword from VLC table.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the appartus by Takahashi to add the teachings of Francois, in order to incorporate current HEVC intra prediction design utilizing MPM lists [See Francois [0013]].

Regarding claim 35, Takahashi discloses the apparatus of claim 33.  Furthermore, Takahashi does not explicitly disclose
configured to entropy decode from the data stream an index into the set of intra prediction modes using the probability value, and perform the selection using the index.  

configured to entropy decode from the data stream an index into the set of intra prediction modes using the probability value, and perform the selection using the index.  [See Francois [Fig. 5 and 0025] VLC tables for intra prediction modes with two index tables, where the index tables server as ranking tables related to the probabilities of the modes.  Also, see 0031, Index rank is obtained and used to obtain codeword from VLC table.]
Applying the same motivation as applied in claim 34. 

Regarding claim 40, see examiners rejection for claim 34 which is analogous and applicable for the rejection of claim 40.  

Regarding claim 41, see examiners rejection for claim 35 which is analogous and applicable for the rejection of claim 41.  

Claims 36 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20090110070) in view of Oh (US 20130016773).

Regarding claim 36, Takahashi discloses the apparatus of claim 33.  Furthermore, Takahashi does not explicitly disclose
wherein each of the set of intra-prediction modes uniquely determines the intra-prediction signal for the current block from a second set of neighboring samples of the current block exclusively.   

wherein each of the set of intra-prediction modes uniquely determines the intra-prediction signal for the current block from a second set of neighboring samples of the current block exclusively.   [See Oh [0100] Certain intra prediction modes used to generate a prediction block are generated using only left reference pixels.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the appartus by Takahashi to add the teachings of Oh, in order to improve upon intra prediction coding efficiency [See Oh [0010]].

Regarding claim 42, see examiners rejection for claim 36 which is analogous and applicable for the rejection of claim 42.  

Claims 38 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20090110070) in view of Terada (US 20180184123).

Regarding claim 38, Takahashi discloses the apparatus of claim 33.  Furthermore, Takahashi does not explicitly disclose
wherein a cardinality of a set of neighboring samples on the basis of which the current block is predicted according to the plurality of intra-prediction modes differs among the plurality of intra-prediction modes
However, Terada does disclose
wherein a cardinality of a set of neighboring samples on the basis of which the current block is predicted according to the plurality of intra-prediction modes differs among the plurality of intra-prediction modes.  [See Terada [Fig. 10b and 0171] Expanding the range of reference pixels.  Also, in Fig. 10b, 4 lines of reference pixels where the top 2 have different lengths.  Also, see 0178, linear sum for calculating a predicted pixel from reference pixels.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Takahashi to add the teachings of Terada, in order to improve upon reference pixel determination by expanding the reference range of pixels [See Terada [0171]].
 
Regarding claim 44, see examiners rejection for claim 38 which is analogous and applicable for the rejection of claim 44.  

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al. (Enhanced Intra Prediction for Video Coding by Using Multiple Neural Networks).  However, this reference does not qualify as prior art due to its date.
Pfaff et al. (Intra Prediciton modes based on neural networks).  However, this reference does not qualify as prior art due to its date.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486